Title: 1760. Aug. 12th.
From: Adams, John
To: 


       Remonstrated at the sessions vers. Licensing Lambard, because the select Men had refused to approbate him, because he never was approbated by the select men, to keep a Tavern in the House he now lives in, because there are already 3 and his would make 4 Taverns besides Retailers, within 3/4 of a Mile, and because he obtained a License from that Court, at April sessions, by artfully concealing his Removal from the Place where he formerly kept, and so by an Imposition on the Court. These Reasons prevailed. Majr. Miller, Coll. Miller and Ruddock, were the only Justices on Lambards side, while I had 8 or 9, Wendells, Coll. Phillips, Mr. Dana, Mr. Storer &c. &c. &c. Mr. Dana enquired, whether those Landing Places at Braintree and Weighmouth or the Road where these 4 Taverns stand was not a great stage for Travellers. I answered no, and rightly, for the greatest stage that I knew of from Boston to Plymouth, is in the North Precinct of Braintree, where Mr. Bracket, but especially where Mr. Bass now keeps. Where Mr. Bass now keeps, there has been a Tavern, always since my Remembrance, and long before. It is exactly 10 miles from Town, and therefore a very proper stage for Gentlemen who are going from Boston down to Plymouth, and to the Cape, and for People who come from the Cape, towards this Town. And there are very few Travellers either bound to or from Boston, but what stop here, but this stage is 2 or 3 Miles from the Place in Question. These Things I should have said, but they did not then occur.
       Dana asked next, what Number of Carters, Boatmen, Shipbuilders &c. were ever employed at a Time, at that Landing Place? I answered half a dozen Carters perhaps. But my Answer should have been this. At some times there are 3 or 4 or half a dozen Ship Carpenters, and it is possible there may have been 2 or 3 Boats at that Wharf at a Time, which will require 1/2 dozen Boatmen, and there has been perhaps 40 Carts in a day with stones, and Wood and Lumber, but these Carts are coming and going all Day long so that it is a rare thing to see half a dozen Carts there at a time. In short there is so much Business done there, as to render one Tavern necessary, but there is not so much Business, there is no such Concourse of Travellers, no such Multitudes of busy People at that Landing as to need all this Cluster of Taverns. One Tavern and one Retailer was tho’t by the select Men quite sufficient for that Place. They have Appointed one of each, and pray that your Honors would recognize no more.
      